DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21, 10/9/21 & 12/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,937,273.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current inventions substantially discloses similar claim limitations with one difference.  The patent `273 claims determines completion of one or more specific actions by individual ones of the users, wherein the one or more specific actions include one or more of performance of and/or refraining from…”, which is lacking in the current application.  However, it would have been obvious for one with ordinary skill in the art, at the time the invention was made to have modified the current invention to include either allowing or refraining from completion of one or more specific action by individual, as claimed by the patent to select specific action to be utilized in the game, to maximize positive outcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baerlocher (7,481,708) refers to a gaming device including a re-initiation mode wherein the probability of extending the bonus game is increased by fixing the reel or reels displaying a locking symbol on the reel. In the re-initiation mode embodiment, the gaming device re-activates some or all of the reels except the reel displaying the locking symbol for a predetermined number of additional free spins or until the reactivated reels display or indicate a terminating symbol on the reels. The gaming device provides any outcomes associated with indicated symbols or combination of symbols. In one embodiment, if a terminating symbol is displayed on designated reels during one of the additional free spins, the gaming device re-initiates the bonus game.
Brito (20100004048) refers to a slot machine game that allows a player to lock in particular symbol(s) after playing a game. If the player prefers one or more particular symbols to remain in position after a spin, the player can indicate to the slot machine the desire to lock in the particular symbols, wherein the player will have to pay a price for the ability to have those symbols locked in for a next spin. Then, the player places another wager and spins the reels while the particular symbols remain unchanged.
Ganz (20120215667) refers to an Entertainment System including a website, in combination with a commercially purchased product, wherein the system allows a product user to register a primary product online using a registration code, allowing the user access to various activities and scenarios in a "virtual world" including a virtual representation of the product, via a computer connected to the Internet. Additional ancillary products are also provided that may be related to the primary product or the virtual world, with these ancillary products also being provided with one or more codes to provide additional content, bonus items, and/or bonus access in the virtual world.
Morrisroe (20120129590) refers to a system comprising a location engine for detecting the location of the system, an attraction engine for identifying an attraction proximate to the system, a gameplay engine for enabling gameplay of a user to earn virtual credits based on the proximity, and a virtual item engine for providing a virtual item to the user during gameplay, the virtual item having a real-world implication and being usable by the gameplay engine for an increase or decrease of virtual credits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649